     Case: 1:16-cv-10427 Document #: 113 Filed: 11/16/20 Page 1 of 4 PageID #:394




042677/19344/MHW/SAL

                         UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DANIEL RODRIGUEZ,

                      Plaintiff,

v.
                                                     No. 16-cv-10427
GHALIAH OBAISI, as Independent Executor
of the Estate of SALEH OBAISI, M.D.,                 Judge John J. Tharp, Jr.
WENDY OLSEN, and WEXFORD HEALTH
SOURCES, INC.,                                       Magistrate Judge Jeffrey T. Gilbert

                      Defendants.

                                   JOINT STATUS REPORT

        Counsel for GHALIAH OBAISI, as Independent Executor of the Estate of SALEH

OBAISI, M.D., and WEXFORD HEALTH SOURCES, INC. (“Medical Defendants”), Counsel

for Wendy Olsen, and Counsel for Plaintiff respectfully submit this Joint Status Report pursuant

to the Court’s October 30, 2020 order.

Status of Discovery

        The parties have completed most written discovery. The parties anticipate obtaining

updated medical records from UIC Hospital. The parties do not anticipate conducting any other

written discovery. The following discovery items are pending:

              The Parties reviewed the state of written and oral discovery. The parties are
               currently unable to locate Plaintiff Daniel Rodriguez’s responses and answers to
               Defendant Wexford’s Interrogatories. Plaintiff’s Counsel has examined his file
               and presently cannot locate the file folder where the responses and answers should
               be. Plaintiff’s counsel previously indicated that if he could not locate the
               document in short order he would arrange to have his client prepare and execute
               another copy of the document. This has been further delayed due to limited access
               to his client due to COVID concerns.

              Plaintiff intends to take the following depositions
    Case: 1:16-cv-10427 Document #: 113 Filed: 11/16/20 Page 2 of 4 PageID #:395




                   o Dr. Rohit Choudhary;

                   o Dr. Michal Szczodry;

                   o 30(b)(6) deposition of Wexford’s Corporate Representative;

                   o 30(b)(6) deposition of UIC’s Corporate Representative.

       The following depositions have already been taken by the parties: Plaintiff, Defendant

Olson, four prison guards, Dr. Martija, and Jose Becerra, physical therapist.

       The parties request 90 days to complete fact discovery.

Status of Briefing of Any Unresolved Motions

       None.

Settlement Efforts

       None at this time.

Agreed Proposed Schedule for next 45 days

        The parties request 90 days to complete fact discovery

Necessity for telephonic hearing with the Court

       Not at this time.

Dated: November 16, 2020

                                             By: /s/ Edward A. Khatskin
                                                Attorney for GHALIAH OBAISI, as
                                                Independent Executor of the Estate of SALEH
                                                OBAISI, M.D., and WEXFORD HEALTH
                                                SOURCES, INC.

                                                 Edward A. Khatskin | 6319840
                                                 CASSIDAY SCHADE LLP
                                                 222 West Adams Street, Suite 2900
                                                 Chicago, IL 60606
                                                 (312) 641-3100
                                                 (312) 444-1669 (Fax)
                                                 ekhatskin@cassiday.com


                                                2
Case: 1:16-cv-10427 Document #: 113 Filed: 11/16/20 Page 3 of 4 PageID #:396




                                  By: /s/ David M. Zinder
                                     Attorney for Plaintiff Daniel Rodriguez

                                      David M. Zinder | 6191840
                                      Law Offices of David M. Zinder
                                      40 Skokie Boulevard, Suite 105
                                      Northbrook, IL 60062
                                      (224) 330-1712
                                      (224) 330-1715 (Fax)
                                      dzinder@dmzlaw.com

                                  By: /s/ Myron Grant, AAG
                                     Attorney for Defendant Wendy Olson

                                      Myron Grant, AAG
                                      Office of the Illinois Attorney General
                                      100 W. Randolph St., 13th Floor
                                      Chicago, Illinois 60601-3397
                                      (312) 814-2680
                                      mgrant@atg.state.il.us




                                     3
    Case: 1:16-cv-10427 Document #: 113 Filed: 11/16/20 Page 4 of 4 PageID #:397




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2020, I electronically filed the foregoing document

with the clerk of the court for the Northern District of Illinois using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys

of record in this case.


Dated: November 16, 2020                                              By: /s/ Edward A. Khatskin




9657542 EKHATSKI;EKHATSKI




                                                4
